 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN JOSE DIVISION
11
      UNITED STATES OF AMERICA,                         Case No. 20-mj-70402 (NC)
12
                       Plaintiff,                       DETENTION ORDER
13
              v.                                        Hearing: April 9, 2020
14
      EDRICK MCCROEY,
15
                       Defendant.
16
17
18         In accordance with the Bail Reform Act, 18 U.S.C. § 3142, the Court on April 9,
19 2020, held a detention or release hearing for defendant Edrick McCroey. The Court
20 concluded that McCroey must be detained due to a risk of danger to the community.
21         McCroey is charged by criminal complaint in this judicial district for one felony
22 count of felon in possession of a firearm and ammunition (18 U.S.C. § 922(g)(1)). See
23 Complaint, ECF 1, filed 4/6/2020. He is presumed innocent of the charge and nothing in
24 this order may be construed as evidence of his guilt. He appeared at the detention hearing
25 with his appointed counsel, AFPD Varell Fuller. McCroey was advised of his rights and
26 was advised that he may appeal this detention order to the general duty U.S. District Court
27 Judge. All parties and their counsel participated in the hearing by telephone. McCroey
28 consented to telephonic participation and the Court found that a video conference
 1 connection was not available.
 2          Both parties presented their factual assertions by proffer. The parties and the Court
 3 were assisted by a pre-bail report prepared by Pretrial Services.
 4          Based on the information presented to the Court and considering all the factors set
 5 forth in 18 U.S.C. § 3142(g), the Court determined that the prosecution has shown by more
 6 than clear and convincing that there is no combination of conditions that will reasonably
 7 assure the safety of the community. The facts underlying this conclusion are set forth in the
 8 Pretrial Services Report, which recommended detention: the nature and circumstances of
 9 the charged offense and the weight of the evidence; a pending state court domestic abuse
10 charge; a prior conviction for assault and infliction of corporal injury on spouse or
11 cohabitant; and the supervisory report of the defendant’s probation officer. As to risk of
12 non-appearance, these same factors create a risk of non-appearance, but those factors could
13 be mitigated by a combination of conditions including electronic monitoring.
14          The defendant is committed to the custody of the Attorney General or his designated
15 representative for confinement in a corrections facility separate, to the extent practicable,
16 from persons awaiting or serving sentences or being held in custody pending appeal. The
17 defendant must be afforded a reasonable opportunity for private consultation with defense
18 counsel. On order of a court of the United States or on the request of an attorney for the
19 Government, the person in charge of the corrections facility must deliver the defendant to a
20 United States Marshal for the purpose of an appearance in connection with a court
21 proceeding.
22         IT IS SO ORDERED.
23         Date: April 12, 2020                      _________________________
                                                      Nathanael M. Cousins
24                                                    United States Magistrate Judge
25
26
27
28
                                                     2
